Citation Nr: 1540021	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-45 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for right shoulder tendinopathy with degenerative joint disease (major) on and after April 13, 2011.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

On and after April 13, 2011, the Veteran's right shoulder tendinopathy with degenerative joint disease was characterized by functional impairment comparable to limitation of motion to 25 degrees from the side.


CONCLUSION OF LAW

On and after April 13, 2011, the criteria for a disability rating in excess of 40 percent for right shoulder tendinopathy with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A November 2009 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the record contains the Veteran's VA treatment records and examination reports, identified private treatment records, and lay statements.  The Veteran was provided a VA examination in April 2011 in connection with his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to a March 2013 Board Remand, he also underwent VA examination in April 2013 and May 2013.  The record demonstrates that the VA examiners reviewed the pertinent evidence and the Veteran's lay statements, and the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the RO substantially complied with the March 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative asked the Veteran specific questions regarding the extent of the symptoms and treatment for his right shoulder disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim for a higher disability rating, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA also has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

On and after April 13, 2011, the Veteran is currently assigned a 40 percent disability rating for his service-connected right shoulder tendinopathy with degenerative joint disease (major) under Diagnostic Codes 5201-5010.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  The hyphenated Diagnostic Code in this case indicates that traumatic arthritis (Diagnostic Code 5010) is the service-connected disorder and that limitation of motion of the arm (Diagnostic Code 5201) is a residual condition.  Normal ranges of motion of the shoulder are flexion from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Diagnostic Code 5201 provides a maximum 40 percent disability rating when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  As such, the Veteran cannot receive a higher disability rating under this diagnostic code.  However, the Board has considered whether a higher rating or separate rating is warranted under other diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5200, 5202, 5203.  In this respect, the evidence does not demonstrate ankylosis of the scapulohumeral articulation.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Here, all of the VA examiners specifically noted there was no evidence of ankylosis.  In April 2011, forward flexion was to 85 degrees, external rotation was to 80 degrees, and internal rotation was to 20 degrees.  In April 2013, forward flexion was to 50 degrees and abduction was to 60 degrees, whereas in May 2013 the Veteran had forward flexion and abduction to 75 degrees.  As the evidence shows the Veteran had motion of the right arm throughout the period on appeal, the Board finds a higher disability rating is not warranted under Diagnostic Code 5200.  38 C.F.R. § 4.71a.

Likewise, the clinical evidence does not reflect malunion, recurrent dislocations, fibrous union, nonunion, or loss of head of the humerus or impairment of the clavicle or scapula.  In April 2011, the VA examiner reported that the Veteran did not have any recurrent dislocations of the humerus.  On examination in April 2013, the VA examiner did not find any evidence of malunion or nonunion of the humerus, and the Veteran did not have a history of mechanical symptoms or recurrent dislocation.  The May 2013 VA examiner also specifically determined there was no evidence of nonunion of the humerus, clavicle, or scapula.  Although the May 2013 VA examiner noted the Veteran had a history of mechanical symptoms and infrequent episodes of dislocation, the Board finds this is contradicted by the previous VA examinations as well as the clinical evidence.  Therefore, the Board finds a separate or higher disability rating is not warranted under Diagnostic Codes 5202 or 5203.  38 C.F.R. § 4.71a.  Furthermore, the Board notes that pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  With the grant of a 40 percent disability rating under Diagnostic Code 5201, a higher rating is not available under Diagnostic Code 5304 for muscle injuries involving the intrinsic muscles of the shoulder girdle.  As such, the Board finds the disability rating assigned appropriately considers all of the Veteran's symptoms and avoids pyramiding, and an increased or separate disability rating under a different diagnostic code is not warranted.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5200-5203, 5301-5306; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's right shoulder tendinopathy with degenerative joint disease (major) resulted in a level of functional loss greater than that already contemplated by the rating assigned for the appeal period.  DeLuca v. Brown, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In April 2011, the VA examiner noted that although the Veteran had pain, weakness, and fatigue, he did not have any incoordination and he did not report any incapacitating episodes of arthritis.  On VA examination in April 2013, the Veteran reported functional loss of less movement, pain, localized tenderness, guarding, and decreased strength; however, the Board notes the Veteran still maintained a full-time job.  In May 2013, the Veteran denied any time lost from work or periods of complete incapacity, although he did have functional loss in the form of less movement, weakened movement, fatigability, and pain.  Upon review, the Board finds the 40 percent disability rating assigned considers the Veteran's symptoms and their functional effects on his daily life, as it is based on his limitation of motion that ultimately determines his ability to perform daily activities.  As such, a disability rating in excess of 40 percent for the Veteran's right shoulder tendinopathy with degenerative joint disease (major) is not warranted at any time during the period on appeal.  38 C.F.R. §§ 4.40, 4.45; Gilbert, 1 Vet. App. 49.

The Board also acknowledges the competent lay statements provided by the Veteran and his family, which describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In April 2011, the Veteran reported that his symptoms had a mild impact on feeding, a moderate effect on chores, shopping, traveling, bathing, dressing, toileting, and grooming, and prevented exercise, sports, and recreation.  As for his occupation, the Veteran had decreased mobility, decreased manual dexterity, problems with lifting and carrying, and difficulty reaching.  In an August 2012 letter, the Veteran's daughter reported that the Veteran struggled to pick up his grandchildren and to play with them in general.  At the August 2012 Board hearing, the Veteran reported that he was unable to lift things or perform household chores, could not participate in sports, and was unable to play with his grandchildren.  On VA examination in April 2013, the Veteran stated that he had been missing up to three days of work every two months secondary to flare-ups of his right shoulder symptoms.  In May 2013, the Veteran reported that his pain caused him to wake up at night and that he had difficulty with daily activities such as dressing, driving, and cleaning.  In October 2013, the Veteran stated his symptoms worsened with driving and walking, and an October 2014 VA treatment record indicates the Veteran had limitations with sitting, standing, and walking.  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the lay statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Again, because the 40 percent disability rating considers the Veteran's extreme limitation of motion, which governs his ability to perform daily activities, the Board finds a disability rating in excess of 40 percent for the Veteran's right shoulder tendinopathy with degenerative joint disease (major) is not warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203; Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned inadequate.  The Veteran's service-connected right shoulder tendinopathy with degenerative joint disease (major) is evaluated as a disability of the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a.  Throughout the period on appeal, the Veteran's right shoulder tendinopathy with degenerative joint disease (major) was manifested by painful motion, limitation of motion, stiffness, and weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  The 40 percent disability rating specifically considers limitation of motion of the arm.  An evaluation in excess of that assigned is provided for certain manifestations of a disability of the musculoskeletal system, such as ankylosis and fibrous union of the humerus, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the period on appeal.  Therefore, the schedular evaluation is adequate, and no referral is required.   See 38 C.F.R. §§ 4.71a, 4.118; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities in this case that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a disability rating in excess of 40 percent for right shoulder tendinopathy with degenerative joint disease (major) is denied on and after April 13, 2011.


REMAND

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has jurisdiction to consider entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The RO denied a TDIU claim in an August 2011 rating decision, and the Veteran did not appeal the decision.  However, VA treatment records and a December 2014 VA examination report indicate that the Veteran is no longer employed.  Additionally, the evidence reflects the Veteran's assertions that he can no longer maintain gainful employment due to, at least in part, his service-connected right shoulder disability and left hip disability.  Therefore, the Board finds the issue has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.  

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from December 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

2. Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

3. Complete any additional evidentiary development necessary to adjudicate a claim for entitlement to a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4. Then, schedule the Veteran for an examination with a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file and a copy of this Remand should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the evidence, the specialist should address the functional effects that the Veteran's service-connected disabilities, alone, or acting in concert, have on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects, the examiner must not consider the Veteran's nonservice-connected disabilities or his age.  The specialist should note that service-connection has been established for left hip arthritis and right shoulder tendinopathy with degenerative joint disease. 

5. After completing the above development, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


